ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
MCC Construction Corporation                 )      ASBCA No. 60738
                                             )
Under Contract No. W912LA-08-D-0019          )

APPEARANCE FOR THE APPELLANT:                       Derek J. Lindenschmidt, Esq.
                                                     Lakewood, CO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Robert B. Neill, Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$435,730.70. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 30 August 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur



RICHARD SHACKLEFORD                              DAVID D' ALESSANDRIS
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60738, Appeal ofMCC
Construction Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2